10-5143-ag
   Abduloski v. Holder
                                                                                  BIA
                                                                               Bain, IJ
                                                                          A094 798 257
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Daniel Patrick Moynihan
   United States Courthouse, 500 Pearl Street, in the City of
   New York, on the 30th day of April, two thousand twelve.

   PRESENT:
            ROSEMARY S. POOLER,
            GERARD E. LYNCH,
                 Circuit Judges.*
   _______________________________________

   ABDULLA ABDULOSKI,
            Petitioner,

                         v.                               10-5143-ag
                                                          NAC
   ERIC H. HOLDER, JR., UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _______________________________________




            *
         The Honorable Roger J. Miner, originally a member of
   the panel, died on February 18, 2012. The two remaining
   members of the panel, who are in agreement, have determined
   the matter. See 28 U.S.C. 46(d); 2d. Cir. IOP E(b); United
   States v. Desimone, 140 F.3d 457 (2d Cir. 1998).
FOR PETITIONER:        Jennifer Oltarsh, Oltarsh &
                       Associates, P.C., New York, New
                       York.

FOR RESPONDENT:        Tony West, Assistant Attorney
                       General, Civil Division; William C.
                       Peachey, Assistant Director, Office
                       of Immigration Litigation; Jonathan
                       Robbins, Trial Attorney, Office of
                       Immigration Litigation; United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Abdulla Abduloski, a native and citizen of Macedonia,

seeks review of a November 23, 2010, order of the BIA,

affirming the October 29, 2008, decision of Immigration

Judge (“IJ”) Terry Bain, which denied his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).   In re Abduloski, No.

A094 798 257 (B.I.A. Nov. 23, 2010), aff’g No. A 94 798 257

(Immig. Ct. N.Y.C. Oct. 3, 2008). We assume the parties’

familiarity with the underlying facts and procedural history

of this case.

    Under the circumstances of this case, we review both

the IJ’s and BIA’s decision.   See Zaman v. Mukasey, 514 F.3d
2
233, 237 (2d Cir. 2008).   The applicable standards of review

are well-established.   See 8 U.S.C. § 1252(b)(4)(B); Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    The agency reasonably concluded that Abduloski failed

to satisfy his burden of proof for asylum.   As the agency

found, the physical attacks, harassment, and threats that

Abduloski endured during his service in the military on

account of his Muslim religion, and during the 2005 and 2006

local and parliamentary elections on account of a political

opinion imputed to him by unidentified individuals, do not

rise to the level of persecution.   We note that Abduloski

did not indicate that he sought medical attention after the

beatings, that he suffered lasting harm, or that he had been

arrested or detained during these incidents of harm.     See

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

Cir. 2006) (stating that the harm alleged must be

sufficiently severe, rising above “mere harassment”); Liu v.

Holder, 632 F.3d 820, 822 (2d Cir. 2011) (holding that

petitioner failed to establish persecution where “he

suffered only minor bruising from an altercation with family

planning officials, which required no formal medical

attention and had no lasting physical effect,” and where


                              3
those who beat him did not “ha[ve] any intention of

arresting or detaining him”).

    Moreover, because Abduloski testified that gangs

harassed him and his family in order to extort pension funds

from his father, and did not allege that the threats and

harassment were on account of his family’s Muslim religion

or political beliefs, the agency reasonably determined that

any harm Abduloski suffered was not on account of a

protected ground but rather the result of generalized

criminal activities, which is not a valid basis for asylum.

See 8 U.S.C. § 1101(a)(42); Melgar de Torres v. Reno, 191
F.3d 307, 314 (2d Cir. 1999) (stating that “persecution must

be on account of an enumerated ground set forth in the Act,

and general crime conditions are not a stated ground”).

    The agency also reasonably determined that Abduloski

failed to establish a well-founded fear of future

persecution based on a protected ground.   See 8 U.S.C.

§ 1101(a)(42).   As the agency found, Abduloski’s testimony

that his parents and siblings continued to reside safely in

Macedonia undercut his argument that he has a well-founded

fear of persecution.   See Melgar de Torres, 191 F.3d at 313

(suggesting that the fact that an asylum applicant’s family


                                4
members, who would logically fear persecution on the same

ground as the applicant, continue to reside safely in the

home country after the alien’s emigration, “cuts against

[the applicant’s] argument that [he] has a well-founded fear

of persecution”).

    Accordingly, the agency reasonably denied Abduloski’s

application for asylum.   Because he failed to meet the

burden of asylum, Abduloski necessarily failed to meet the

higher burden for withholding of removal, as that claim was

based on the same factual predicate.    See Paul v. Gonzales,

444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5